Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 10, 11, 13, 14, 15, and 19 is/are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Cerati EP79865. Cerati discloses a pipe-support device (see figure below) comprising: a baseplate; a support platform; 5a plurality of support channels; a weatherproof coating (the base is made of a resin which is conventionally coated with a weatherproof coating due to be exposed to outdoor environment); the support platform being attached adjacent to the baseplate; the plurality of channels normally traversing into the support platform; the plurality of channels being positioned opposite to the baseplate, across 10the support platform; and the weatherproof coating being superimposed onto the baseplate, the support platform and the plurality of .



[AltContent: textbox (support platform/ upper plate (1)
plurality of support channels (13)
baseplate (bottom plate))][AltContent: arrow][AltContent: textbox (drainage hole (10/2))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                           
    PNG
    media_image1.png
    250
    225
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerati EP79865 in view of Vanderminden 10,609,994. Cerati discloses all of the limitations of the claimed invention except for the drainage hole tapering from the support platform toward the baseplate. Vanderminden teaches that it is known to have for the drainage hole tapering from the support platform toward the baseplate (112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cerati to have the drainage hole tapering from the support platform toward the baseplate as taught by Vanderminden for the purpose of providing a better means for draining. 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerati EP79865 in view of Linares 2012/0260832. Cerati discloses all of the limitations of the claimed invention except for the thickness of the support portion and base portions being greater thickness of the sidewall portion and the plurality of texturing elements. Linares teaches that it is known to have weatherproof coating applied to the multiple layers of a member or a single member wherein applying the coating (applying the coating results in a support portion, sidewall portions, and a base portion due to the coating applied to the support platform, sides of the device, and the baseplate of the device) would result in the thickness of the support portion and base portion of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional pipe supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631